Title: From James Madison to William Tatham, 4 April 1815
From: Madison, James
To: Tatham, William


                    
                        
                            Sir
                        
                        Montpelier Apl. 4. 1815
                    
                    I have recd. your letter of the 1st. instant: Whatever may be the regret, at delays in the settlement of your accts., further reflection will suggest to you, that the usual course can not be properly varied. Nor can I doubt that any lights which Mr. Simmons may be able to furnish will meet with all the attention from the War accountant, which any instruction from me could authorize. It is proper to add that in my remark on your complaint of the difficulty of availing yourself of Genl. Armstrong’s views of the subject I could not have meant to give any instruction on the subject; or any thing more, than an allusion to the mode of writing to him, and to the place of his residence, with which you intimated you were unacquainted. Accept my friendly respects
                    
                        J.M
                    
                